Citation Nr: 0949054	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  07-31 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from December 1952 to June 
1972.  He died in May 2005.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The medical evidence, to include a certificate of death, 
shows that the Veteran died in May 2005 at age 69 of hypoxia 
due to a pulmonary embolism due to deep vein thrombosis.

3.  There is no medical evidence or competent opinion of a 
nexus between the Veteran's fatal hypoxia, pulmonary 
embolism, or deep vein thrombosis, which are not apparent in 
the record until decades after service, and any remote 
incident of service.

4.  At the time of the Veteran's death, service connection 
was in effect for chondromalacia with degenerative changes in 
each knee.

5.  A service-connected disability was not the immediate or 
underlying cause of the Veteran's death; nor was a service-
connected disability etiologically related to the cause of 
the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or 
materially contributed to, a disability incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  In a July 2005 letter, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete her claim, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).    

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2005 VCAA notice letter was issued prior to the June 2006 
rating decision currently on appeal; thus, this notice was 
timely.  Because the appellant's claim is being denied in 
this decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board notes that the July 2005 VCAA notice letter did not 
inform the appellant of the Dingess requirements.  She has 
not pled any notice error, however, and the Board finds no 
basis for finding prejudice against the appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009) (discussing the rule of prejudicial 
error).

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  The RO 
has obtained the Veteran's service treatment records, post-
service private treatment records, including his terminal 
medical records, and a death certificate.

As to the duty to provide an examination or obtain a medical 
opinion, the Board notes that the medical evidence, to 
include a certificate of death, shows that the Veteran died 
more than 30 years after service separation of hypoxia due to 
pulmonary embolism due to deep vein thrombosis.  There is no 
medical evidence or competent opinion of a nexus between the 
Veteran's fatal hypoxia, pulmonary embolism or deep vein 
thrombosis, which are not apparent in the record until 
decades after service, and any remote incident of service.  
The service treatment records are negative for any indication 
of a lung disability.  It is also pertinent to note that at 
the time of the Veteran's death, service connection was in 
effect only for bilateral knee disabilities.  Under these 
circumstances, there is no duty to provide an examination or 
medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(4) (2009).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In summary, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background and Analysis

The appellant contends that the cause of the Veteran's death 
is related to active service.  She specifically asserts that 
the Veteran was exposed to herbicides while on active service 
in Vietnam and such exposure caused him to develop lung 
cancer, which in turn led to his death.

To establish service connection for the cause of the 
Veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. 
Gober, 10 Vet. App. 352 (1997).  In short, the evidence must 
show that a service-connected disability was either the 
principal cause or a contributory cause of death.  For a 
service-connected disability to be the principal (primary) 
cause of death it must singly or with some other condition be 
the immediate or underlying cause or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 
(1994).

The Veteran's service treatment records show that he was not 
treated for a lung disability at any time during active 
service.  He denied any relevant medical history of repeated 
periodic physical examination conducted during his  nearly 
20 years of active service.  

In October 1965, the Veteran complained of pain in the left 
side of his chest and sharp pain on deep breathing or quick 
movement.  He reported that this pain had begun about 9 a.m. 
on the morning of his outpatient visit.  The Veteran also 
complained that he had been coughing up thick yellow sputum.  
The impression was pleurisy.  

In July 1968, it was noted that he had been admitted to the 
Naval Support Activity, Da Nang, Vietnam, for treatment of 
bilateral knee chondromalacia and subsequently was 
transferred to U.S. Naval Hospital, Chelsea, Massachusetts, 
for further treatment.

The Veteran's DD Form 214's show that his awards and 
decorations included the Republic of Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal w/Device, and the 
Vietnamese Gallantry Cross.  His military occupational 
specialty (MOS) was auto mechanic.  The Veteran also took a 
Vietnamese Terminology Course at Camp Butler, Okinawa, from 
August 25, 1967, to September 25, 1967.

The Veteran's post-service treatment records show that, on VA 
outpatient treatment in September 1996, the Veteran 
complained of being under a lot of stress and experiencing 
chest pressure and shortness of breath.  Objective 
examination showed he was in no acute distress.  The 
assessment was shortness of breath/chest pressure, probably 
pulmonary related.

On VA examination in November 1996, the Veteran reported 
serving two tours in Vietnam from July 1965 to March 1966 and 
from June 1967 to August 1968.  He stated that he worked in 
motor transport as a mechanic and truck driver hauling 
supplies, troops, and driving convoys.  He also stated that 
he was not sure if he had handled Agent Orange but he might 
have served in areas recently sprayed with it.  The Veteran's 
history included pneumonia in January 1996 and chronic 
obstructive pulmonary disease (COPD).  He reported that his 
last chest x-ray in January 1966 revealed extensive lung 
scarring in the superior segment of the left lung and COPD.  
Physical examination showed a pulse generator pacemaker in 
the left upper chest, no dimpling or erythema, clear lungs to 
auscultation and percussion with no rales or wheezes.  The 
assessment included COPD.

The Veteran's post-service private treatment records, 
including records dated just prior to his death in May 2005, 
show that, following private pulmonary function testing in 
January 1996, the impression was moderate COPD.

Pulmonary function testing in March 2005 showed that total 
lung capacity was relatively normal to slightly increased.  
The private physician noted a relatively stable degree of 
obstruction and forced vital capacity.

Following computerized tomography (CT) scan of his chest on 
April 13, 2005, the impressions included two small nodules, 
one in each lung measuring 6.4 x 6.5 millimeters (mm) in the 
right upper lobe and 10.6 x 17.7 mm in the left lower lobe 
periphery.  Multiple mediastinal nods, the largest of which 
measured 19.7 x 32 mm, which were "worrisome for multifocal 
malignancy."

A private chest x-ray on April 23, 2005, showed questionable 
pneumonia.

On CT scan of the Veteran's chest on April 24, 2005, a 
history of hypoxemia and known deep vein thrombosis was 
noted.  There was considerable lung destruction from COPD, 
upper more than lower lobes, noted.  The impression was no 
evidence of pulmonary embolism and there was mucus in the 
lower lobe bronchi.  A private chest x-ray on April 24, 2005, 
showed equivocal mid-lung pneumonia, bilaterally.  

The Veteran was hospitalized at a private facility from 
May 6-7, 2005, following an outpatient venous Doppler which 
had revealed bilateral deep vein thrombosis.  A history of 
COPD was noted.  The Veteran's chest x-ray was stable.  A 
Greenfield filter was placed surgically in the internal 
jugular route on the right side.  An ultrasound of the 
Veteran's veins showed bilateral lower extremity deep vein 
thrombosis which had worsened significantly compared with 
prior reported data.  The discharge diagnoses included 
pulmonary thromboembolic disease and COPD.

A private CT scan on May 10, 2005, showed three small filing 
defects in the segmental arteries to the right and left lower 
lobes consistent with small pulmonary emboli.  It was noted 
that the Veteran's major pulmonary arteries were free of 
pulmonary emboli.  There was a small speculated mass in the 
left lower lobe which was "worrisome for neoplasm."  There 
also was mediastinal lymphadenopathy which might be reactive 
adenopathy or metastatic neoplasm.

The Veteran was hospitalized at a private facility on May 13-
14, 2005, for treatment of veno-occulsive disease in the 
right foot.  It was noted that the Veteran had been 
hospitalized at a different private facility between 
April 18-28, 2005, for treatment of respiratory failure.  On 
admission on May 13, 2005, it was noted that the Veteran had 
been transferred for treatment of a questionable ischemic 
right leg.  The Veteran's wife provided his history of 
experiencing right leg pain in early April 2005 and being 
diagnosed as having a right leg deep vein thrombosis by a 
private physician.   It was noted that the Veteran's right 
foot had worsened and required increased morphine for pain 
control.  The Veteran had no complaints of chest pain.  
Physical examination showed diffuse, decreased breath sounds, 
a left chest pacemaker in place, and a cool, swollen right 
foot which was purple and almost black.  It was noted that 
the Veteran was "barely able to move any toes."  His right 
leg was exquisitely tender.  There was a small ecchymotic 
change on the sole of the left foot.  The left calf and thigh 
were non-tender.  An ultrasound of the right lower extremity 
on May 13, 2005, showed marked venous obstruction of the 
entirety of the right lower extremity.  A chest x-ray on 
May 14, 2005, showed left lower lobe infiltrate and COPD.  
The Veteran was transferred to a different hospital for 
further treatment.  The discharge diagnoses included right 
lower extremity deep vein thrombosis, multiple pulmonary 
emboli, hypoxemia and respiratory failure secondary to 
hypoxemia, mediastinal adenopathy and left lung nodules 
suspicious for cancer, and COPD exacerbation.

After being transferred on May 14, 2005, on admission to 
another private facility, the Veteran complained of right leg 
pain, swelling, circulation compromise, and ischemia.  
Objective examination showed no shortness of breath, clear 
lung fields, an edematous right leg, and a deep purple right 
foot.  The assessment was extensive venous thrombosis of the 
entire right leg and left respiratory compromise.

The next day, on May 15, 2005, it was noted that the Veteran 
had been transferred complaining of right lower extremity 
deep vein thrombosis and a left lower lobe mass which had 
been found in April 2005.  The Veteran reported a history of 
increased edema in his right leg for the past several weeks.  
His history also included COPD and deep vein 
thrombosis/pulmonary embolism.  The Veteran also reported 
experiencing some shortness of breath but as stable.  He 
denied chest pain.  Objective examination showed a distant 
wheeze in the lungs, a purple right foot which was tenderness 
to palpation and had 3+ edema, decreased sensation in all 
toes to the mid-foot, and intact motion.  The diagnoses were 
right lower extremity deep vein thrombosis, pulmonary 
embolism, and probable lung cancer.

As noted in the Introduction, the Veteran's death certificate 
indicates that the immediate cause of his death in May 2005 
was hypoxia due to pulmonary embolism which was due to deep 
vein thrombosis.  The death certificate indicated that the 
Veteran had developed hypoxia and pulmonary embolism hours 
before his death and had developed deep vein thrombosis days 
before his death.  There were no other significant conditions 
contributing to his death.  No autopsy was performed.

The Board finds that the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the Veteran's death.  The appellant has contended 
that the Veteran was exposed to herbicides during active 
service which led to the lung cancer which, in her view, 
caused his death.  The Veteran's service personnel records 
show that he was awarded the Vietnam Campaign Medal and the 
Vietnam Service Medal.  The Veteran's service treatment 
records also indicate that he was admitted to the Naval 
Support Activity, Da Nang, Vietnam, for treatment of 
bilateral knee chondromalacia in July 1968.  Accordingly, the 
Board concludes that the Veteran was exposed to herbicides 
while on active service in Vietnam.  The Board notes, 
however, that the cause of the Veteran's death (hypoxia due 
to pulmonary embolism which was due to deep vein thrombosis) 
is not among the diseases for which service connection is 
available on a presumptive basis due to in-service herbicide 
exposure.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. 
Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 
S. Ct. 1002 (approving VA's regulatory definition of service 
in Vietnam).  It is apparent from a review of the medical 
evidence that the cause of the Veteran's death developed in 
the hours and days prior to his death in May 2005.  There is 
no suggestion that the Veteran's hypoxia, pulmonary embolism, 
or deep vein thrombosis was linked to any remote incident of 
service, including his presumed in-service herbicide 
exposure.  Thus, the Board finds that service connection is 
not warranted for the cause of the Veteran's death on a 
presumptive basis.

The appellant also is not entitled to service connection for 
the cause of the Veteran's death on a direct basis.  She 
essentially contends that, although the Veteran's death 
certificate lists the cause of his death as hypoxia due to 
pulmonary embolism due to deep vein thrombosis, it was, in 
fact, the Veteran's in-service herbicide exposure which 
caused him to experience the lung cancer that caused his 
death.  Although the Veteran was treated on one occasion in 
October 1965 during active service for a lung problem 
(diagnosed as pleurisy), it appears that this problem was 
acute, transitory, and resolved with in-service treatment.  
He was not diagnosed as having hypoxia, pulmonary embolism, 
deep vein thrombosis, or lung cancer at any time during his 
almost 20 years of active service.  The Veteran again was 
treated for lung problems in September and November 1996 
(variously diagnosed as shortness of breath and COPD), or 
24 years after his service separation in June 1972.  He was 
not treated for hypoxia, pulmonary embolism, deep vein 
thrombosis until being hospitalized in May 2005 just prior to 
his death.  The Board acknowledges that there is a diagnosis 
of probable lung cancer in the Veteran's terminal medical 
records dated 1 week prior to his death.  There is no 
indication on the Veteran's death certificate or elsewhere in 
the medical evidence, however, that lung cancer caused or 
contributed materially to cause his death.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
Veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the Veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  

The appellant has not shown that she has the expertise 
required to diagnose the hypoxia, pulmonary embolism, and 
deep vein thrombosis which caused the Veteran's death.  Such 
diagnoses are based upon clinical examination and 
radiological (X-ray, CT scan) studies as evidenced by the 
treatment records in the claims file.  Nor is the appellant 
competent to offer an opinion regarding any causal 
relationship between the cause of the Veteran's death and 
active service.  Again, there is no documentation of hypoxia, 
pulmonary embolism, deep vein thrombosis or any other 
relevant findings during service or for many years 
thereafter.  The appellant does not even contend that the 
Veteran incurred a lung disability during service or that 
there was continuity of relevant symptoms between the 
Veteran's service and the time of his death.  As noted above, 
she essentially asserts that the Veteran's death was due to 
lung cancer incurred as a result of his exposure to 
herbicides while in Vietnam.  Such exposure is presumed by 
law but the disabilities that caused the Veteran's death are 
not among the diseases that are linked by regulation to 
herbicide exposure.  38 C.F.R. § 3.309(e).  And there is no 
medical evidence or competent opinion that links the 
Veteran's hypoxia, pulmonary embolism, or deep vein 
thrombosis to herbicide exposure.  While the appellant's 
contentions have been considered carefully, these contentions 
are outweighed by the medical evidence of record which shows 
no medical nexus between the cause of the Veteran's death and 
active service.  Under these circumstances, the Board must 
conclude that the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the Veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that 
"the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


